Citation Nr: 0803634	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  97-02 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include as secondary to the service-connected 
Hansen's Disease.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) from June 1994 to November 
2003.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from November 1956 to July 
1958.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of May 1995 and September 
1996 by the Department of Veterans Affairs (VA) San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO).  This case 
was previously before the Board in March 2005, May 2006, and 
June 2007, when it was remanded for further development.  The 
June 2007 Board decision also reopened the claim of service 
connection for a psychiatric disorder.  


FINDINGS OF FACT

1.  A psychiatric disorder was not incurred in service and is 
not causally related to service or the service-connected 
Hansen's Disease.

2.  The veteran's service connected disabilities all arise 
from a common etiology.

3.  Prior to November 2003, the combined rating of the 
service connected disabilities does not reach 60 percent, and 
there is insufficient evidence that service-connected 
disabilities render the veteran unable to secure or follow a 
substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric 
disorder have not been met.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2007).

2.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 
1155 (West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

In May 2006, the agency of original jurisdiction (AOJ) sent a 
letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Although the notice letter postdates the initial adjudication 
(which predates the enactment of the VA's duty to assist and 
notify), the claim was subsequently readjudicated, no 
prejudice has been alleged, and none is apparent from the 
record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant notification 
followed by readjudication of the claim, such as an statement 
of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  Thus, the veteran was 
not precluded from participating effectively in the 
processing of his claims, and the late notice did not affect 
the essential fairness of the decision.  VA has also done 
everything reasonably possible to assist the veteran with 
respect to his claim for benefits, such as obtaining service 
and medical records, providing VA examinations, and obtaining 
VA medical opinions.  Consequently, the duty to notify and 
assist have been met.  



Service connection for a psychiatric disorder 

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Service connection may 
also be granted for disability shown to be proximately due 
to, or the result of, or one that has been aggravated by, a 
service-connected disorder.  See 38 C.F.R. § 3.310(a).  

Service medical records do not report any findings of a 
psychiatric disorder, and examination records dating in March 
and May 1958 both report negative findings as to 
psychological abnormalities.  

Private treatment records dating from May 1978 to February 
1981 and VA treatment records dating from June 1981 to 
October 1981 also do not report any treatment for or findings 
of a psychiatric disorder.  A September 1987 statement from a 
private physician reports the physician's history of treating 
the veteran since December 27, 1982, for conditions including 
anxiety neurosis and insomnia.  See September 1987 Lugo 
statement; April 1987 Confirmed Rating Decision (for 
translation).  A VA psychiatric examination dating in July 
1987 report findings of no psychiatric disorder, however, 
although the July 1987 VA examination record does report that 
the veteran had "anxiety features" based on the examiner's 
finding that the veteran had "some tension and flow in 
anxiety".  

A May 1994 statement from a psychiatrist indicates the 
author's history of treating the veteran in January and March 
1994.  The statement reports the veteran's history of having 
nervous problems since 1957, which was then aggravated in 
1980.  The statement then reports diagnoses of generalized 
anxiety disorder and depression.  In contrast with this 
opinion, a September 1994 VA examination record reported the 
examiner's finding of no specific psychiatric disorder, based 
in part on the examiner's finding that the veteran's 
complaints were very vague and superficial and inconsistent 
with the veteran's affect.  

VA treatment records subsequently report treatment for and 
diagnoses of adjustment disorder, anxiety disorder, and 
depression, beginning in 1998.  See also June 2005 Justiniano 
statement (Cardiologist reports that she treated veteran for 
conditions, including depression, since 1997).  

A VA examination was conducted in July 2007.  The record 
reports the veteran's history of having psychiatric symptoms, 
such as depressed mood and restlessness, beginning in 1990, 
and seeking treatment beginning in 1998, after undergoing 
cardiac surgery.  After an examination and a review of the 
records, the examiner diagnosed the veteran with depressive 
disorder, not otherwise specified.  He opined that the 
veteran's depressive disorder was not incurred in service and 
was not the result of his service-connected Hansen's Disease.  
In support of his opinion, the examiner noted that there was 
no evidence of psychiatric complaints or findings during 
service or within a year of discharge, and he noted the 
veteran's history of not getting treatment until 1998, after 
undergoing angioplasty that required cardioversion.  

Based on the foregoing evidence, service connection is not 
warranted for a psychiatric disorder.  Initially, the Board 
notes that service connection is not warranted on a direct 
basis.  The service medical records do not report any 
complaints or treatment for a psychiatric disorder or even 
symptoms consistent with his current symptoms.  Post-service 
treatment records, which date from May 1978, do not report 
any treatment for a psychiatric disorder until 1998, and the 
physicians' histories only date the symptoms back to December 
1982, which is over 20 years after separation from service.  
Additionally, a VA examiner has opined, based on a review of 
the evidence, that the psychiatric disorder was not incurred 
in service.  

The record does not contain competent evidence linking the 
veteran's current psychiatric disorder to service.  Although 
the veteran submitted a statement from a private physician 
indicating the veteran's history of a psychiatric disorder 
since 1957, that statement is not competent medical evidence.  
The statement does not report the physician's opinion on this 
history; it merely reports what the veteran has alleged.  The 
veteran is not competent to comment on the presence or 
etiology of a disability, however, and the mere recitation of 
the veteran's self-reported lay history does not render the 
opinion competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Consequently, in light of the absence of in-service 
findings or complaints of a psychiatric disorder and the 
absence of a competent nexus opinion, service connection is 
not warranted on a direct basis.  

Service connection is also not warranted on a secondary 
basis.  The veteran has alleged that his depression is due to 
his service-connected Hansen's Disease.  The record does not 
contain any competent evidence supporting that assertion, 
however, and a VA examiner has opined, based on a review of 
the evidence, that the veteran's depression is not due to his 
Hansen's Disease.  In the absence of evidence indicating a 
link between the veteran's service-connected Hansen's Disease 
and service, service connection is not warranted on a 
secondary basis, and the veteran's claim must be denied.  

TDIU from June 1994 to November 2003

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  

Prior to December 23, 1998, service connection was in effect 
for scars on the legs, scars on the abdomen, and a 
perforation of the nasal septum.  See 38 C.F.R. § 4.25.  
Effective December 23, 1998, service connection was also in 
effect for peripheral neuropathy of the right arm, the left 
arm, the left lower extremity, and the right lower extremity.  
Id.  Initially, the Board notes that 38 C.F.R. § 4.16(a)(2) 
states that, for the purpose of meeting the percentage 
requirements, disabilities of a common etiology will be 
considered as one disability.  In this case, all of the 
veteran's service-connected disabilities are due to Hansen's 
Disease; consequently, to meet the percentage requirements, 
the combined rating of all the disabilities must be at least 
60 percent.  

During the period covered by this appeal, each service 
connected disability was rated at 10 percent, which 
corresponds to a combined rating of 30 percent prior to 
December 23, 1998, and a combined rating of 50 percent, 
effective December 23, 1998.  Because the veteran's combined 
rating never reached 60 percent, TDIU is only available if 
the veteran has been rendered unemployable solely due to the 
service-connected disability regardless of the total rating 
percentage currently assigned.  In other words, TDIU is only 
available if an extraschedular rating is warranted.  

An extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  38 
C.F.R. §§ 3.321, 4.16(b).  For a veteran to prevail on a 
claim for a total compensation rating based on individual 
unemployability on an extraschedular basis, the record must 
reflect some factor which takes the case outside the norm.  
The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A disability rating in 
itself is recognition that the impairment makes it difficult 
to obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The evidence of record does not indicate that an 
extraschedular rating is warranted.  In support of his claim, 
the veteran submitted he submitted a statement from a former 
supervisor that indicates that the veteran was terminated 
after an exacerbation of his Hansen's Disease.  See June 1995 
statement of employment information.  While this information 
is probative, the mere fact that the veteran is unable to 
perform a specific occupation at a specific time does not 
mean that he is incapable of working or even that the 
supervisor's impression of the veteran's Hansen's Disease is 
limited to the symptoms for which the veteran is service 
connected.  Prior to November 2003, the veteran's service-
connected disabilities are generally found to be mild in 
severity.  The Board acknowledges that the service-connected 
conditions caused some economic inadaptability, but this 
effect was taken into account in the evaluations assigned, 
and the record does not contain any evidence, such as medical 
findings of unemployability, that would take the veteran's 
case outside the norm.  Accordingly, TDIU is not warranted.


ORDER

Service connection for a psychiatric disorder is denied.

Entitlement to TDIU is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


